DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Application Data Sheet
The amendment to the application data sheet filed on December 21, 2020, correcting the typographical error in the title of the invention, from “dvice” to - - device - -is entered.  
 
Specification
The amendment to the title of the specification, filed on December 21, 2020, correcting the typographical error in the title, from “dvice” to - - device - - is entered.

Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1-5 over Moroishi is withdrawn due to Applicant’s amendment filed on December 21, 2020.

New Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Johnson (US 2009/0135622).
Johnson teaches a display device ([0036]) comprising: an optical member 14 (light shown … as the arrow 18 is … trapped within the layer 14 [0034], Fig. 5 shown below) including a first surface (14+electrode 15 [0036], Fig. 5); and an optical sheet in a sheet form (bottom layer 12 with light scattering properties [0030]) and including a second surface (12+electrode 13 [0036], Fig. 3) disposed to be opposite to the first surface (14+15, Fig. 5), wherein the first surface (14+15) and the second surface (12+13) form a clearance (Fig. 5), and the first surface (14+15) and the second surface (12+13) are charged to a same polarity (the two electrodes 13 and 15 … have same voltage and repel each other [0036], charged negative [0031], Fig. 5, as opposed to being oppositely charged [0036]).

    PNG
    media_image1.png
    174
    828
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above.
Johnson teaches the display device comprising the optical member including the first surface and the optical sheet in a sheet form and including the second surface, as described above.  In addition, Johnson teaches that the first surface (14+15) and the second surface (12+13) can include glass ([0037]), for the purpose of providing the desired combination of rigidity ([0037]) and optical transparency, the glass being a positive chargeable material substance that is listed on a positive side of mica in a triboelectric series, as disclosed in Applicant’s specification (common glass, para [0042]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, as evidenced by Zhang (US 2017/0054067).
Johnson teaches the display device comprising the optical member including the first surface and the optical sheet in a sheet form and including the second surface, as described above.  In addition, Johnson teaches that the first surface (14+15) and the second surface (12+13) can include polydimethylsiloxane ([0044, 0050]), for the purpose of providing the desired elasticity and optical transparency ([0044]), the polydimethylsiloxane being a negative chargeable material substance that is listed on a negative side of polyester in a triboelectric series, as evidenced by Zhang.
Zhang teaches that polydimethylsiloxane is a negative chargeable material that is listed on a negative side of polyester in a triboelectric series (from positive to negative, polyester (PET) … polydimethylsiloxane [0047]).  
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Kusuda (US 2010/0033442).
Johnson teaches the display device comprising the optical member including the first surface and the optical sheet in a sheet form and including the second surface, as described above.  
Regarding claim 5, Johnson teaches that the display device further comprises a lighting device (light source 20 is located at one edge of the top layer 14 and supplies light into the top layer 14  [0038]) configured to irradiate, with light, a display panel that displays an image (achieve an image of bright and dark areas [00055] of display device [0036]), wherein the optical member 14 is one optical member disposed in the lighting device (20+14, Fig. 6), and the optical sheet 12 is disposed adjacent to the one optical member 14 (Fig. 5) in the lighting device (20+14) (Fig. 6).  Johnson fails to teach that the optical sheet 12 is laminated on the optical member 14.
However, Johnson teaches that the optical member 14 and the optical sheet 12 together function as a touch panel (user brings together the two layers 14 and 12 with their finger ([0036]).
Kusuda teaches that in a touch panel ([0019]) of a display device (display … electronic device [0054]), an optical member (movable electrode film 20 [0054], upper transparent electrode 21 [0055], Fig. 3) and an optical sheet in a sheet form (protective panel body 10 that corresponds to a lower electrode sheet [0054], lower transparent electrode 11 [0055], Fig. 3), surfaces of which form a clearance (air space 25 between electrodes [0054], Fig. 3) are laminated together (bonded to each other with use of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have laminated the optical sheet to the one optical member in the lighting device of the display device of Johnson, in order to obtain the desired integration, as taught by Kusuda.
Regarding claim 7, Johnson is silent regarding a double-sided adhesive attached to a peripheral portion of the first surface and a peripheral portion of the second surface.
However, Johnson teaches that the optical member 14 and the optical sheet 12 together function as a touch panel (user brings together the two layers 14 and 12 with their finger ([0036]).
Kusuda teaches that in the touch panel ([0019]) of the display device (display … electronic device [0054]), a double-sided adhesive material (double sided adhesive tape 26 [0054]) is attached to a peripheral portion of the first surface of the optical member (lower surface of movable electrode film 20 [0054], upper transparent electrode 21 [0055], Fig. 3) and a peripheral portion of the second surface of the optical sheet (upper surface of protective panel body 10 which corresponds to a lower electrode sheet [0054], lower transparent electrode 11 [0055]) that form a clearance (air space 25 between electrodes [0054], Fig. 3), for the purpose of providing the desired peripheral bonding ([0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the display device of Johnson, with a double-sided adhesive .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art cited above teach the claimed configuration.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7 have been considered but are moot because of the new references being used in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 20170118828 teaches that it was already common practice by one of ordinary skill in the art at the time, to use electrostatic repulsion to change charges of the display substrate to the same charges [0058]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782